DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application Number 13/581,996, filed on August 30, 2012.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 16, 2021 has been considered by the examiner.

Claim Objections
Claim 20 is objected to because of the following informalities:  In line 2, after “power” and before “selected”, “>” should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 22 and 23, as amended, are written in dependent form but fail to depend from any particular claim.  In an effort to promote compact prosecution, the examiner has interpreted both claims 22 and 23 as depending from independent claim 17.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1 and 2 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Tung (U.S. Patent Number 6,543,897).
With regard to independent claim 1, Tung teaches a contact lens for myopia (column 1, lines 6-10), the contact lens comprising an inner optic zone (Figure 2, element 20 and column 3, lines 8-13) with a diameter of between 1 mm and 4 mm (column 3, lines 19-21), a transition zone (Figure 2, elements 22 and 24 and column 3, lines 33-35) and an outer optic zone surrounding the transition zone (Figure 2), the outer optic zone having at least a portion immediately adjacent said transition zone with negative power (column 3, lines 43-46), wherein the inner optic zone has an add power portion with a substantially constant add power relative to the negative power of between 0.5 diopters and 4 diopters inclusive, and wherein the transition zone occupies a radial distance of 0.5 mm or less (column 3, lines 42-43 and column 4, lines 58-59).
With regard to dependent claim 2, Tung teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a contact lens wherein the inner optic zone has a diameter between 2 mm and 4 mm (column 3, lines 19-21).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 4-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tung (U.S. Patent Number 6,543,897) as applied to claim 1 above.
With regard to dependent claims 4-7, although Tung teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, Tung fails to explicitly teach such a contact lens wherein the outer optic zone includes at least a portion with a third specified power relative to the negative power.  However, it should be noted that Tung does teach, or at the very least suggests, an outer optic zone having any number of segments having any shape and curvature (column 6, lines 14-16) such that it would have been obvious to one of ordinary skill in the art at the time the invention was made to require the outer optic zone to include at least a portion having a third power relative to the negative power, being distinct from the inner optic zone, as taught by Tung, and having a third power to provide the proper vision correction parameters for wearer.  These power selections are a matter of design choice and are dependent upon the needs and prescription of the wearer.
With regard to dependent claims 8-11, although Tung teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, Tung fails to explicitly teach such a contact lens wherein the outer optic zone includes multiple portions with a specified power relative to the add power portion.  However, it should be noted that Tung does teach, or at the very least suggests, an outer optic zone having any number of segments having any shape and curvature (column 6, lines 14-16) such that it would have been obvious to one of ordinary skill in the art at the time the invention was made to require the outer optic zone to include at least two portions having a power relative to the add power portion, separated by a portion with the first power, as taught by Tung, having a specified power to provide the proper vision correction parameters for wearer.  These power selections are a matter of design choice and are dependent upon the needs and prescription of the wearer.

Claims 16-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tung (U.S. Patent Number 6,543,897).
With regard to independent claim 16, although Tung teaches a method of treating myopia (column 2, lines 24-26), the method comprising providing a corneal contact lens (column 1, lines 6-10 and column 2, lines 26-32) with an outer optic zone having a negative power (Figure 2, element 26 and column 3, lines 43-46) and inner optic zone (Figure 2, element 20 and column 3, lines 8-13), Tung fails to teach such a method wherein the outer optic zone corrects distance vision.  However, it should be noted that Tung does teach, or at the very least suggests, an optic zone having any number of segments having any shape and curvature (column 6, lines 14-16) such that it would have been obvious to one of ordinary skill in the art at the time the invention was made to select the proper power for the outer optic zone to correct for near or distance viewing and thereby providing the proper vision correction parameters for wearer.  These power selections are a matter of design choice and are dependent upon the needs and prescription of the wearer.
With regard to independent claim 17, although Tung teaches a method of treating myopia (column 2, lines 24-26), the method comprising providing a corneal contact lens (column 1, lines 6-10 and column 2, lines 26-32) with an outer optic zone having a negative power (Figure 2, element 26 and column 3, lines 43-46), Tung fails to teach such a method wherein the outer optic includes a plurality of portions.  However, it should be noted that Tung does teach, or at the very least suggests, an optic zone having any number of segments having any shape and curvature (column 6, lines 14-16) such that it would have been obvious to one of ordinary skill in the art at the time the invention was made to select the proper power for the outer optic zone to correct for near or distance viewing and thereby providing the proper vision correction parameters for wearer.  These power selections are a matter of design choice and are dependent upon the needs and prescription of the wearer.
With regard to dependent claims 18-21, Tung teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 17 and further teaches such a method wherein comprising selecting the power to control the progression of myopia and to correct lag accommodations (column 2, lines 24-26).
With regard to dependent claims 22 and 23, although Tung teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 17, Tung fails to explicitly teach such a contact lens wherein the power selection of the second portion is chosen to focus images at specified position with respect to the retina.  However, It should be noted that Tung does teach the need to provide proper vision correction by considering the focal power to focus an image clearly with respect to the retina (column 1, lines 12-27), such that it would have been obvious to one of ordinary skill in the art at the time the invention was made to select the proper power of the second portion to bring an image into focus and thereby providing the proper vision correction parameters for wearer.  These power selections are a matter of design choice and are dependent upon the needs and prescription of the wearer.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 4-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent Number 8,931,897. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a contact lens for myopia and a method of treating myopia, wherein the contact lens comprises an inner optic zone, a transition zone and an outer optic zone surrounding the transition zone.

U.S. Patent Application 17/195,162
U.S. Patent Number 8,931,897
Claim 1
A contact lens for myopia, the contact lens comprising an inner optic zone with a diameter of between 1 mm and 4 mm, a transition zone and an outer optic zone surrounding the transition zone, the outer optic zone having at least a portion immediately adjacent said transition zone with negative power, wherein the inner optic zone has an add power portion with a substantially constant add power relative to the negative power of between 0.5 diopters and 4 diopters inclusive, and wherein the transition zone occupies a radial distance of 0.5 mm or less.
Claim 1
A contact lens for myopia, the contact lens comprising an inner lag reduction optic zone with a diameter in the range of 1 to 2 mm, a transition zone and an outer myopia correction optic zone surrounding the transition zone, the outer myopia correction optic zone having at least a portion immediately adjacent said transition zone with negative power that corrects myopia of the eye of the wearer, wherein the inner lag reduction optic zone is such as to reduce or eliminate lag of accommodation by said eye when viewing at near distances, said inner lag reduction optic zone having an add power portion with a substantially constant add power relative to the negative power of between 0.5 diopters and 4 diopters inclusive, and wherein the transition zone occupies a radial distance of 0.5 mm or less.
Claim 4
The corneal contact lens of claim 1, wherein the outer optic zone includes at least a portion with a third power, relatively more positive than the negative power, wherein the portion with a third power is distinct from the inner optic zone.
Claim 2
The contact lens of claim 1, wherein the outer myopia correction optic zone includes at least a portion with a third power, relatively more positive than said negative power, wherein the portion with a third power is distinct from the inner lag reduction optic zone.
Claim 5
The corneal contact lens of claim 4, wherein the third power is substantially equal to the power in the add power portion.
Claim 3
The contact lens of claim 2, wherein the third power is substantially equal to the power in the add power portion.
Claim 6
The corneal contact lens of claim 4, wherein the third power is different to the power in the add power portion.
Claim 4
The contact lens of claim 2, wherein the third power is different to the power in the add power portion.
Claim 7
The corneal contact lens of claim 6, wherein the third power is greater than the power in the add power portion.

Claim 5
The contact lens of claim 4, wherein the third power is greater than the power in the add power portion.
Claim 8
The corneal contact lens of claim 1, wherein the outer optic zone includes at least two portions with power greater than the power in the add power portion, separated by a portion with the first power.
Claim 6
The contact lens of claim 1, wherein the outer myopia correction optic zone includes at least two portions with power greater than the power in the add power portion, separated by a portion with the first power.
Claim 9
The corneal contact lens of claim 8, wherein each of said at least two portions have the same power.
Claim 7
The contact lens of claim 6, wherein each of said at least two portions have the same power.
Claim 10
The corneal contact lens of claim 8, wherein each of said at least two portions have different powers.
Claim 8
The contact lens of claim 6, wherein each of said at least two portions have different powers.
Claim 11
The corneal contact lens of claim 10, wherein the portion with more positive power is located on the contact lens at a greater radial distance than the portion with a lesser power.
Claim 9
The contact lens of claim 8, wherein the portion with more positive power is located on the contact lens at a greater radial distance than the portion with a lesser power.


Claims 1 and 4-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent Number 9,500,881. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a contact lens for myopia and a method of treating myopia, wherein the contact lens comprises an inner optic zone, a transition zone and an outer optic zone surrounding the transition zone.

U.S. Patent Application 17/195,162
U.S. Patent Number 9,500,881
Claim 1
A contact lens for myopia, the contact lens comprising an inner optic zone with a diameter of between 1 mm and 4 mm, a transition zone and an outer optic zone surrounding the transition zone, the outer optic zone having at least a portion immediately adjacent said transition zone with negative power, wherein the inner optic zone has an add power portion with a substantially constant add power relative to the negative power of between 0.5 diopters and 4 diopters inclusive, and wherein the transition zone occupies a radial distance of 0.5 mm or less.
Claim 1
A contact lens for myopia, the contact lens comprising an inner optic zone with a diameter of less than 2 mm, a transition zone and an outer optic zone surrounding the transition zone, the outer optic zone having at least a portion immediately adjacent said transition zone with negative power, wherein the inner optic zone has an add power portion with a substantially constant add power relative to the negative power of between 0.5 diopters and 4 diopters inclusive, and wherein the transition zone occupies a radial distance of 0.5 mm or less.
Claim 4
The corneal contact lens of claim 1, wherein the outer optic zone includes at least a portion with a third power, relatively more positive than the negative power, wherein the portion with a third power is distinct from the inner optic zone.
Claim 2
The corneal contact lens of claim 1, wherein the outer optic zone includes at least a portion with a third power, relatively more positive than said negative power, wherein the portion with a third power is distinct from the inner optic zone.
Claim 5
The corneal contact lens of claim 4, wherein the third power is substantially equal to the power in the add power portion.
Claim 3
The corneal contact lens of claim 2, wherein the third power is substantially equal to the power in the add power portion.
Claim 6
The corneal contact lens of claim 4, wherein the third power is different to the power in the add power portion.
Claim 4
The corneal contact lens of claim 2, wherein the third power is different to the power in the add power portion.
Claim 7
The corneal contact lens of claim 6, wherein the third power is greater than the power in the add power portion.
Claim 5
The corneal contact lens of claim 4, wherein the third power is greater than the power in the add power portion.
Claim 8
The corneal contact lens of claim 1, wherein the outer optic zone includes at least two portions with power greater than the power in the add power portion, separated by a portion with the first power.

Claim 6
The corneal contact lens of claim 1, wherein the outer optic zone includes at least two portions with power greater than the power in the add power portion, separated by a portion with the first power.
Claim 9
The corneal contact lens of claim 8, wherein each of said at least two portions have the same power.
Claim 7
The corneal contact lens of claim 6, wherein each of said at least two portions have the same power.

Claim 10
The corneal contact lens of claim 8, wherein each of said at least two portions have different powers.

Claim 8
The corneal contact lens of claim 6, wherein each of said at least two portions have different powers.
Claim 11
The corneal contact lens of claim 10, wherein the portion with more positive power is located on the contact lens at a greater radial distance than the portion with a lesser power.
Claim 9
The corneal contact lens of claim 8, wherein the portion with more positive power is located on the contact lens at a greater radial distance than the portion with a lesser power.


Claims 1, 4-11 and 17-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 12-18 of U.S. Patent Number 10,969,608. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a contact lens for myopia and a method of treating myopia, wherein the contact lens comprises an inner optic zone, a transition zone and an outer optic zone surrounding the transition zone.

U.S. Patent Application 17/195,162
U.S. Patent Number 10,969,608
Claim 17
A method of treating myopia, the method comprising: providing a corneal contact lens that includes within an optic zone one or more first portions with a power designed to correct distance vision and one or more second portions with relatively positive power in comparison to the one or more first portions; and selecting the proportion of the one or more first portions relative to the one or more second portions so as to control the progression of myopia while still maintaining acceptable distance vision.






Claim 19
The method of claim 17 comprising selecting the power of at least one of the second portions to correct lag of accommodation in the eye with myopia.
Claim 12
A method of treating myopia, comprising: providing a contact lens that includes within an optic zone one or more first portions with a power designed to correct distance vision and one or more second portions with relatively positive power in comparison to the one or more first portions; and selecting the proportion of the one or more first portions relative to the one or more second portions so as to control the progression of myopia while still maintaining acceptable distance vision, wherein the one or more second portions has at least one portion occupying a centermost portion of the lens and having a diameter that approximates or is less than a pupil diameter: wherein the relatively positive power of the one or more second portions is an add power portion relative to the power of the one or more first portions of between 0.5 diopters and 4 diopters inclusive, and wherein the one or more second portions is configured to reduce or eliminate lag of accommodation by said eye when viewing at near distances.
Claim 18
The method of claim 17 comprising selecting the power of at least one of the one or more second portions so as to control the progression of myopia.
Claim 13
The method of claim 12 comprising selecting the power of at least one of the one or more second portions so as to control the progression of myopia.
Claim 19
The method of claim 17 comprising selecting the power of at least one of the second portions to correct lag of accommodation in the eye with myopia.
Claim 14
The method of claim 12 comprising selecting the power of at least one of the second portions to correct lag of accommodation in the eye with myopia.
Claim 20
The method of claim 19, wherein at least two second portions have power selected to correct the lag of accommodation.
Claim 15
The method of claim 14, wherein at least two second portions have power selected to correct the lag of accommodation.
Claim 21
The method of claim 19, wherein at least one second portion has a power greater than that required to correct the lag of accommodation.

Claim 16
The method of claim 14, wherein at least one second portion has a power greater than that required to correct the lag of accommodation.
Claim 22
The method of [claim 17], wherein at least one second portion has a power designed to bring to focus images at the peripheral retina on or in front of the retina.
Claim 17
The method of claim 12, wherein at least one second portion has a power designed to bring to focus images at the peripheral retina on or in front of the retina.
Claim 23
The method of [claim 17], wherein at least one second portion has a power designed to bring to focus images at the peripheral retina closer to the retina.
Claim 18
The method of claim 12, wherein at least one second portion has a power designed to bring to focus images at the peripheral retina closer to the retina.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571)2 72-2325. The examiner can normally be reached M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL J COLLINS/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
27 October 2022